
	
		I
		111th CONGRESS
		2d Session
		H. R. 5445
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Perlmutter (for
			 himself and Mr. Coffman of Colorado)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a program for providing loan guarantees and
		  interest rate subsidies for successful companies to establish and implement
		  long-term United States growth plans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Incentives for Successful Small
			 Businesses Act of 2010.
		2.Treasury loan
			 guarantees and interest rate subsidies
			(a)DefinitionsFor purposes of this section, the following
			 definitions shall apply:
				(1)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(2)Successful small
			 businessThe term
			 successful small business means any United States company or
			 enterprise which the Secretary determines—
					(A)maintains a
			 long-term United States growth plan that meets the criteria established by the
			 Secretary under this section;
					(B)as of the time of the determination, is
			 experiencing financial performance and achieving a balance sheet would have
			 qualified such company or enterprise for a certain level of loan from primary
			 lending sources of such company or enterprise as of June 1, 2008, on the basis
			 of credit and underwriting criteria in effect on such date, but cannot get
			 access to loans from such lending sources as of the date of such determination
			 because of current tighter credit and underwriting criteria; and
					(C)in the most recent
			 calendar year had an average of not fewer than 5 employees and not more than
			 500 employees.
					(b)Establishment of
			 criteria and procedures; regulationsThe Secretary shall—
				(1)establish criteria for the establishment
			 and maintenance of a long-term United States growth plan for any company or
			 enterprise seeking incentives under this Act, including any applicable
			 components of such plan, such as capital development, marketing and
			 distribution within the United States, and expanded employment of United States
			 workers;
				(2)establish criteria for United States
			 expansion plans of successful small businesses that would qualify such
			 companies for any incentives under this Act;
				(3)establish procedures for carrying out the
			 parameters and components of the loan guarantee and interest rate subsidy
			 programs under this section, a manner for allocating available amounts among
			 qualified recipients, and the procedures for carrying out such programs;
				(4)establish procedures and forms for applying
			 for loan guarantees and interest rate subsidies under this section;
				(5)establish an information program to rapidly
			 disseminate information about the programs and such procedures to all companies
			 and enterprises who may qualify for any such program and to the general public;
			 and
				(6)take such other
			 action and prescribe such regulations as the Secretary determines are
			 appropriate to carry out this section.
				(c)Loan guarantee
			 programThe Secretary shall
			 establish and maintain a program to provide loan guarantees, of not more than
			 80 percent of the amount of the principal of the loan to which the guarantee
			 applies, to banks and other lenders that will allow such banks and lenders to
			 provide loans at the lowest collateralized rate available to any successful
			 small business for the purpose of facilitating the company’s United States
			 expansion plans.
			(d)Interest rate
			 subsidy programThe Secretary
			 shall establish an interest rate subsidy program under which the Secretary
			 would pay 1 percentage point of interest on any loan made by any bank or other
			 lender to any successful small business for the purpose of facilitating the
			 company’s United States expansion plans to the extent the annual percentage
			 rate on the loan does not exceed the lowest collateralized rate available from
			 the bank or lender to any successful small business, minus the rate paid by the
			 Secretary.
			(e)CoordinationThe Secretary—
				(1)shall consult with
			 the Administrator of the Small Business Administration in establishing the
			 programs under subsections (c) and (d); and
				(2)may make such
			 arrangements with such Administrator as the Secretary determines to be
			 appropriate to provide for the administration of such programs, or any aspect
			 of such programs, by the Administrator.
				(f)SunsetNo
			 new loan guarantee or interest rate subsidy may be entered into under any
			 program under this section after the end of the 5-year period beginning on the
			 date of the enactment of this Act.
			
